EAST CENTRAL STATE COLLEGE — FUNDS FOR CHICKASAW AREA LIBRARY LEARNING CENTER RESEARCH PROJECT The proper entity to receive the funds appropriated by Section 12 of House Bill 1051 of the 1973 Legislature to the State Board of Education for the use of the Chickasaw Area Library Learning Center Research Project is East Central State College, the institution designated as the administrative agency to receive and expend federal funds granted for the project.  The Attorney General has considered the following opinion request which you submitted: "An opinion is requested of the Attorney General's office regarding the proper authority required to receive $70,000.00 appropriated to the Chickasaw Area Learning Center via the State Board of Education via House Bill 1051, Section 12 of the 1973 Legislature." Section 12 of House Bill 1051 of the 1973 Legislature reads as follows: "There is hereby appropriated to the State Board of Education, from any monies in the General Revenue Fund of the State Treasury, for the fiscal year ending June 30, 1974, not otherwise appropriated, the sum of Seventy Thousand Dollars ($70,000.00), or so much thereof as may be required, for the use of the Chickasaw Area Library Learning Center Research Project in developing and administering said center as a coordinating vehicle through which existing educational institutions and agencies can better serve the educational needs of State Planning Region IV." The Attorney General understands that the Chickasaw Area Library Learning Center Research Project was established by Federal Grant No. OEG-0-72-1431 for the planning, development and demonstration of a delivery system of library and learning services in a ten-county rural area of Oklahoma. Our inquiry further reveals that the institution designated to receive such funds and act as administrative agency of the project is East Central State College.  It is apparent that the Legislature intended that the funds appropriated by Section 12 of House Bill 1051 be allocated to the entity with administrative authority of the project, East Central State College, since the administrative control including the receipt and expenditure of federal funds is vested in East Central State College.  It is, therefore, the opinion of the Attorney General that your request be answered as follows: The proper entity to receive the funds appropriated by Section 12 of House Bill 1051 of the 1973 Legislature to the State Board of Education for the use of the Chickasaw Area Library Learning Center Research Project is East Central State College, the institution designated as the administrative agency to receive and expend federal funds granted for the project.  (Joe C. Lockhart)